TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00161-CR


Gregory Allen Watson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TARRANT COUNTY, 396TH JUDICIAL DISTRICT

NO. 0688991D, HONORABLE GEORGE WILLIAM GALLAGHER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Gregory Allen Watson appeals from his conviction for aggravated sexual assault of
a child under fourteen years of age.  See Tex. Pen. Code Ann. § 22.021 (West 2003).  After the jury
found appellant guilty, the trial court assessed punishment at twenty-five years' confinement in the
Texas Department of Criminal Justice--Institutional Division.  We affirm the trial court's judgment.
	Inasmuch as appellant does not challenge the sufficiency of the evidence, we recite
only that the case involves the sexual abuse of his daughter, J.W.  Appellant's only point of error
contends that the trial court denied his Sixth Amendment right to present a defense.  See U.S. Const.
amend. VI; Washington v. Texas, 388 U.S. 14, 19 (1967).  Appellant's specific complaint is the
exclusion of the testimony of Deborah Moore, an expert witness who would have testified that based
on Moore's review of videotaped interviews with J.W., her accusation of sexual abuse was not
credible. (1)
	We review the trial court's decision to admit or exclude evidence under an abuse of
discretion standard.  Prystash v. State, 3 S.W.3d 522, 527 (Tex. Crim. App. 1999); Montgomery v.
State, 810 S.W.2d 372, 378 (Tex. Crim. App. 1990).  An abuse of discretion occurs when a trial
court's decision is so clearly wrong as to lie outside that zone within which reasonable persons might
disagree.  Green v. State, 934 S.W.2d 92, 102 (Tex. Crim. App. 1996); Montgomery, 810 S.W.2d
at 391.  To be admissible, expert testimony must be both reliable and relevant to assist the jury in
reaching accurate results.  See Jordan v. State, 928 S.W.2d 550, 553-54 (Tex. Crim. App. 1996);
Kelly v. State, 824 S.W.2d 568, 572 (Tex. Crim. App. 1992); see also Tex. R. Evid. 702 (expert
testimony).
	Expert testimony, however, may not be offered to support the proposition that a
particular witness, or class of witnesses, is truthful or untruthful.  See Yount v. State, 872 S.W.2d
706, 711 (Tex. Crim. App. 1993); Heidelberg v. State, 36 S.W.3d 668, 676 (Tex. App.--Houston
[14th Dist.] 2001, no pet.).  Expert testimony does not assist the jury if it constitutes a direct opinion
on the truthfulness of a child complainant's allegations.  Yount, 872 S.W.2d at 707-08 (citing and
discussing Duckett v. State, 797 S.W.2d 906 (Tex. Crim. App. 1990)); Heidelberg, 36 S.W.3d at
676.  Instead, such testimony supplants the role of a jury.  See Yount, 872 S.W.2d at 709; Heidelberg,
36 S.W.3d at 676.  Once an expert imparts specialized knowledge to the jury, jurors are just as
capable as the expert in drawing conclusions about the credibility of the parties in issue.  Yount, 872
S.W.2d at 710.
	The purpose of Moore's testimony was to offer a direct opinion on the truthfulness
of J.W.'s accusation, an impermissible purpose.  See Yount, 872 S.W.2d at 707-08.  Further,
appellant called J.W. as a witness. (2)  She was examined and cross-examined; the jury had the
opportunity to evaluate her credibility directly, including any inconsistent statements she may have
made or given.  Appellant thus exercised his Sixth Amendment right to confrontation and was not
denied his right to present his case by challenging the testimony of the prosecution's witnesses.  See
Washington, 388 U.S. at 19.
	The trial court did not abuse its discretion in excluding Moore's testimony. We
overrule appellant's only point of error and affirm the trial court's judgment.


					__________________________________________
					Jan P. Patterson
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   April 17, 2003
Do Not Publish
1.        The videotapes Moore reviewed also included statements by J.W.'s brother, D.W.  The
videotapes were never admitted in evidence; D.W. did not testify.  Moore did not interview the
children directly.
2.        At the time of Moore's voir dire, J.W. had not yet testified.  After J.W. testified, appellant re-offered Moore's testimony.  The trial court again refused to allow Moore to testify.